Citation Nr: 0947880	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-17 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for T12 
paraplegia with loss of bowel and bladder function.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to 
December 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in January 2009 for further development.  

The Veteran presented testimony at a Board hearing in April 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the Veteran's April 2009 Board hearing, he and his wife 
testified that the care he received at the VA hospital at 
West Palm Beach was negligent.  They testified that the 
Veteran went to the hospital with gallbladder symptoms; and 
that the hospital was going to completely ignore the symptoms 
and send him home.  Ultimately, while he was at the hospital, 
he fell.  He and his wife testified that two nurses attempted 
to pick him up but they dropped him (causing the Veteran to 
sustain an injury to his back).  The next morning, the 
Veteran stated that he could not feel his lower body.  The 
Veteran contends that the VA nurses were negligent for 
dropping the Veteran.  Secondly, they contend that regardless 
of the drop, the VA was negligent in not properly treating 
the back injury.  He and his wife testified that the VA 
should have done more to control the swelling and the damage 
done to his spine.  The Veteran and his wife acknowledge that 
the medical records indicate that the Veteran's disability is 
due to an infection (MRSA).  They dispute these findings by 
claiming that the Veteran could walk when he entered the 
hospital; but could not walk after being treated by the VA.  
They also question why the Veteran was not placed in 
isolation if he did in fact have MRSA.  

At the April 2009 Board hearing, a motion was granted to hold 
the record open for a period of time to allow the Veteran to 
submit additional evidence.  Such evidence has been received 
in the form records from the Florida Spine Institute.  In a 
November 2009 informal brief, the Veteran's representative 
indicated that he did not wish to waive his right to review 
by the RO under 38 C.F.R. § 20.1304(c).  Consequently, the 
claim must be returned to the RO for review of the new 
evidence.

The Veteran also testified that he was receiving social 
security benefits.  VA has a duty to obtain SSA records when 
they may be relevant and VA has actual notice that the 
Veteran is receiving SSA benefits.  See Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Since there is a possibility that there may be 
relevant medical records associated with the Veteran's SSA 
disability claim, appropriate action to obtain any such 
records is necessary.  

In view of the additional evidence recently received from the 
Veteran and in view of any SSA evidence which might be 
forthcoming, the Board believes another VA opinion based on 
the full record is appropriate.     

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the Veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. 

2.  The RO should then forward the claims 
file to an appropriate medical doctor for 
review and a medical opinion for the 
purpose of determining whether the 
Veteran's T12 paraplegia with loss of 
bowel and bladder function is due to 
negligence on the part of the VA.  

The examiner should opine whether the 
Veteran's T12 paraplegia with loss of 
bowel and bladder function was the 
proximately caused by either (i) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
facility care or medical treatment or 
(ii) an event not reasonably foreseeable.  

A complete rationale for the opinion 
expressed should be provided.  The 
rationale should include whether evidence 
exists that the Veteran was dropped by VA 
nurses, and whether the Veteran received 
proper care for his back injury.  It 
should also include an opinion regarding 
the cause of the Veteran's paralysis, to 
include a discussion of the significance, 
if any, of any MRSA infection. .  
  
3.  After completion of the above, the RO 
should review the expanded record and 
determine if compensation under 38 
U.S.C.A. § 1151 is warranted for T12 
paraplegia with loss of bowel and bladder 
function.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


